UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53446 PROPANC HEALTH GROUP CORPORATION (Exact name of registrant as specified in its charter) Delaware 33-0662986 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 576 Swan Street Richmond, VIC, 3121 Australia (Address of principal executive offices) 61 03 92084182 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Noþ State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. 72,003,276 shares of common stock as of February 10, 2012. PROPANC HEALTH GROUP CORPORATION Quarterly Report On Form 10-Q For The Quarterly Period Ended December 31, 2011 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 5. Other Information 16 Item 6. Exhibits 17 2 PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The following unaudited interim financial statements of Propanc Health Group Corporation (referred to herein as the "Company," "we," "us" or "our") are included in this quarterly report on Form 10-Q: Page Consolidated Balance Sheets at December 31, 2011 (unaudited) and June 30, 2011 4 ConsolidatedStatements of Operations and Comprehensive loss for the three and six months ended December 31, 2011 and 2010 and for the period from October 15, 2007 (Inception) to December 31, 2011 (unaudited) 5 ConsolidatedStatements of Cash Flows for the six months ended December 31, 2011 and 2010 and for the period from October 15, 2007 (Inception) to December 31, 2011 (unaudited) 6 Unaudited Notes to unaudited consolidated Financial Statements 7 3 PROPANC HEALTH GROUP CORPORATION AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEETS December 31, (unaudited) June 30, ASSETS Current Assets Cash $ $ GST receivable Prepaid expenses and other current assets Total current assets Property and Equipment, net Patent Costs TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued Expenses and other payables Advances from Investor - related party - Convertible debentures - Due to directors – related parties Loans from director – related party Employee benefit liability Total current liabilities TOTAL LIABILITIES Commitments and Contingencies (See Note 8) STOCKHOLDERS’ EQUITY Preferred stock, $0.01 par value; 10,000,000 shares authorized; zero shares issued and outstanding as of December 31, 2011 and June 30, 2011, respectively. - - Common stock, $0.001 par value; 100,000,000 shares authorized: 72,003,276 and 71,915,890 shares issued and outstanding as of December 31, 2011 and June 30, 2011, respectively Additional paid in capital Accumulated other comprehensive income (loss) ) ) Deficit accumulated during development stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying unaudited notes are an integral part of these unaudited consolidated financial statements. 4 PROPANC HEALTH GROUP CORPORATION AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For The Three months ended December 31, For The Six months ended December 31, For the period October 15, 2007 (Inception) to December 31, REVENUE Royalty Revenue - related party $
